In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1957
GAIL A. MARTIN,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL, Commissioner of Social Security,
                                       Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
         No. 1:18-cv-33 — Susan L. Collins, Magistrate Judge.
                     ____________________

  ARGUED DECEMBER 3, 2019 — DECIDED FEBRUARY 7, 2020
               ____________________

   Before WOOD, Chief Judge, and HAMILTON and SCUDDER,
Circuit Judges.
   SCUDDER, Circuit Judge. Gail Martin suﬀers from serious
back pain and psychiatric conditions. Two administrative law
judges have considered her application for disability benefits
under the Social Security Act. The first ALJ determined that
Martin’s severe impairments left her capable of performing
only a limited range of sedentary jobs. On appeal the district
court remanded for a more thorough consideration of
2                                                  No. 19-1957

Martin’s mental health problems. A new ALJ then entered the
mix and found that Martin had no physical limitations—none
whatsoever—and declined to award disability benefits. Be-
cause the second ALJ’s decision is not supported by substan-
tial evidence, we reverse. We also take the rare step of order-
ing the award of benefits.
                               I
                               A
    Gail Martin, a 67-year-old woman living in northeast Indi-
ana, sought benefits due to physical and psychological prob-
lems. Her persistent back pain stems from two car accidents,
and she likewise suﬀers from depression, anxiety, bipolar dis-
order, panic disorder, and PTSD. These conditions caused
Martin to stop working in 2009. Before then she had worked
as a home health aide, data entry clerk, and administrative
assistant.
    For her back pain, Martin sought treatment from chiro-
practors. In 2004 a chiropractor ordered x-rays and saw that
compressed discs were the source of Martin’s pain. He recom-
mended a 20-pound lifting restriction, but also advised Mar-
tin that her condition would probably worsen even with on-
going treatment. Since then Martin has restricted her activi-
ties. She testified in her first hearing that her back pain pre-
vents her from mopping floors, using a vacuum cleaner, or
performing any housework beyond light dusting. She con-
veyed similar points at a second hearing.
   At the Commissioner’s request, Dr. David Ringel exam-
ined Martin before her first ALJ hearing. While not providing
a diagnosis or prescribing workplace limitations, he found
that Martin experienced back spasms, was slow to move oﬀ
No. 19-1957                                                  3

and on the examination table, and had significantly limited
range of motion in her neck, back, and hips. Two non-exam-
ining state agency doctors (J. Sands and M. Ruiz) reviewed
Martin’s medical records and case file in 2011 for physical im-
pairments and concluded that she could perform no more
than a limited range of light work. Only in 2014 did one state
agency doctor, Joshua Eskonen, conclude that Martin had no
physical limitations. Dr. Eskonen oﬀered that view without
examining Martin or reviewing Dr. Ringel’s findings.
    For years Martin has received mental health treatment at
the Northeastern Center in Indiana. Each of her providers has
noted Martin’s psychiatric conditions and symptoms, includ-
ing her diﬃculties concentrating and interacting with others.
The therapist who met regularly with Martin found severe so-
cial anxiety and longstanding depression that would preclude
her from working full-time. Before Martin’s second hearing in
2016, a state agency psychologist reviewed her file and agreed
that she was limited in her ability to remember and carry out
detailed instructions, maintain attention and concentration,
interact with the general public and supervisors, and respond
to changes in the workplace.
                              B
    Following the first hearing in 2012, the ALJ concluded that
Martin had severe physical impairments but could work in a
sedentary job requiring little social interaction, including in
her previous positions as a data entry clerk or administrative
assistant. On appeal, the district court remanded to recon-
sider whether the ALJ’s residual functional capacity or RFC
determination—the analysis of what work activities Martin
could perform—reflected all of Martin’s mental health chal-
lenges. The court noted that the appeal presented no
4                                                 No. 19-1957

questions about the ALJ’s findings that Martin’s physical lim-
itations left her able to perform only sedentary work.
    The case went to a new ALJ on remand. Martin took the
position that the second ALJ was bound by the first ALJ’s find-
ing of her physical limitations. The new ALJ disagreed and
concluded that the first ALJ’s conclusions could be revisited.
A hearing then ensued. Martin testified that, although she
continued to experience back pain, she had not sought further
treatment because her chiropractor told her that there was
nothing she could do except avoid aggravating her back. Af-
ter hearing this testimony, the ALJ remained skeptical of Mar-
tin’s allegation of ongoing back pain because the record re-
vealed “an overall lack of treatment, treatment sought, [and]
treatment received.”
    The second ALJ performed the required five-step analysis
under the Social Security regulations and concluded that Mar-
tin was not disabled. The ALJ found that Martin’s psycholog-
ical problems were serious and limited the work she could
perform. When it came to Martin’s physical impairments,
however, the ALJ concluded that Martin’s back pain was not
severe and did not in any way aﬀect her ability to work. The
ALJ based that conclusion on the lack of treatment for back
pain in the record and Dr. Eskonen’s finding that Martin had
no physical impairments. At no point in its analysis of the
medical record did the second ALJ discuss the first ALJ’s find-
ing that Martin suﬀered from severe physical limitations.
    The second ALJ then turned to the RFC determination
and, unlike the first ALJ, concluded that Martin had the phys-
ical ability “to perform a full range of work at all exertional
levels.” From there the second ALJ found that Martin’s mental
health conditions meant that she could work in a job
No. 19-1957                                                    5

involving only simple tasks with low stress, occasional
changes, a flexible pace, and superficial interactions with oth-
ers. Those limitations, the ALJ determined, prevented Martin
from returning to any of the jobs she held in the past. But there
were positions, including as a cleaner and warehouse worker,
that the ALJ found did not exceed Martin’s abilities. In the
end, the second ALJ concluded that Martin could perform
these jobs and therefore was not disabled. The district court
aﬃrmed the denial of benefits.
                               II
    In reviewing Martin’s appeal, we reverse only if the ALJ
based the denial of benefits on incorrect legal standards or less
than substantial evidence. See Cliﬀord v. Apfel, 227 F.3d 863,
869 (7th Cir. 2000) (citing 42 U.S.C. § 405(g)). Substantial evi-
dence is not a demanding requirement. It means “such rele-
vant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.
197, 229 (1938)).
    Martin presses three points on appeal. First, she argues
that the second ALJ did not incorporate her full mental limi-
tations into the RFC determination. She then posits that the
law of the case doctrine required the second ALJ to adopt the
first ALJ’s finding that she could perform only a restricted
range of sedentary work. Alternatively, Martin contends that
the second ALJ’s conclusion that she had no physical limita-
tions was not supported by substantial evidence.
6                                                    No. 19-1957

                                A
   We start with Martin’s contention that the second ALJ
overestimated her mental abilities. Martin suggests that the
ALJ’s RFC determination failed to translate her mental health
symptoms into limitations related to concentration, persis-
tence, and pace—often shorthanded as CPP in the lexicon of
Social Security law.
    CPP limitations are familiar territory, especially in recent
years. Over many cases we observed a recurring error: ALJs
would limit a claimant to “unskilled work” and conclude that
by doing so they had incorporated a claimant’s full range of
CPP limitations—challenges concentrating, staying on task,
and maintaining a given pace in the workplace. Time and
again we have disagreed. See, e.g., Crump v. Saul, 932 F.3d 567,
570 (7th Cir. 2019) (reversing and explaining that the observa-
tion that someone can perform simple tasks says nothing
about whether she can do so over the course of a full work-
day); DeCamp v. Berryhill, 916 F.3d 671, 675–76 (7th Cir. 2019)
(emphasizing that there is no basis for concluding that elimi-
nating jobs with production quotas can serve as a proxy for
CPP limitations); Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir.
2018) (reversing because the hypothetical question posed to a
vocational expert about the claimant’s RFC did not include
accommodations for CPP limitations).
   In this area of the law, “unskilled work” is a term of art
(indeed one defined by regulations) and refers to tasks that
are not complex and do not take long to learn. See 20 C.F.R.
§ 404.1568(a). As we have labored mightily to explain, how-
ever, the relative diﬃculty of a specific job assignment does
not necessarily correlate with a claimant’s ability to stay on
task or perform at the speed required by a particular
No. 19-1957                                                     7

workplace. See, e.g., Winsted v. Berryhill, 923 F.3d 472, 477 (7th
Cir. 2019) (explaining that limiting a claimant to simple and
routine tasks did not account for his concentration and func-
tioning deficits). Put another way, someone with problems
concentrating may not be able to complete a task consistently
over the course of a workday, no matter how simple it may
be.
    Martin’s argument sounds in the familiar. She suggests
that the second ALJ erred when discussing her ability to com-
plete work on time. The ALJ found that Martin could work
only in “an environment that allowed her to sustain a flexible
and goal oriented pace.” Invoking Varga v. Colvin, 794 F.3d 809
(7th Cir. 2015), Martin asserts that this description is too
vague to guide any determination of what work, if any, she
can perform over an entire workday. Our holding in Varga did
not root itself in vagueness, though. To be sure, we noted that
the phrase “fast paced production” had more than one mean-
ing. Id. But we reversed because the ALJ failed to include the
claimant’s significant problems concentrating in the RFC de-
termination. See id. at 814.
    A more general observation warrants reinforcing. The law
does not require ALJs to use certain words, or to refrain from
using others, to describe the pace at which a claimant is able
to work. See, e.g., Crump, 932 F.3d at 570 (“As a matter of form,
the ALJ need not put the questions to the [vocational expert]
in specific terms—there is no magic words requirement.”). We
decline to provide a glossary of adjectives for use in RFC de-
terminations. What we do require—and our recent precedent
makes plain—is that the ALJ must account for the “totality of
a claimant’s limitations” in determining the proper RFC. See
Moreno, 882 F.3d at 730 (internal citation omitted).
8                                                 No. 19-1957

    We see no error here. The second ALJ did not take any of
the shortcuts on Martin’s CPP limitations that we have found
problematic in other cases. To the contrary, the ALJ tailored
Martin’s RFC to her CPP limitations without assuming that
restricting her to unskilled work would account for her men-
tal health impairments.
    Start with concentration. The second ALJ found that
“[Martin] could maintain the concentration required to per-
form simple tasks, remember simple work-like procedures,
and make simple work-related decisions.” Moving to persis-
tence, the ALJ, in defining and tailoring the RFC, further de-
termined that Martin could stay on-task and thereby “meet
production requirements.” Of course, even if someone is on-
task, it is still possible she may operate at such a slow pace
that an employer would not find her work satisfactory.
Hence, the second “P”—pace—must enter the equation. The
ALJ incorporated pace-related limitations by stating that Mar-
tin needed flexibility and work requirements that were goal-
oriented. Ideally, the ALJ would have brought to the surface
what is surely implicit in the determination—that any pace-
based goals must be reasonable as a way of signaling that the
employer could not set the bar beyond the person’s functional
reach. We take comfort here from the fact that the jobs the vo-
cational expert suggested inherently reflected such a reason-
ableness limitation. Although Martin complains that the pace
requirements are too vague, there is only so much specificity
possible in crafting an RFC. The law required no more.
                              B
   This brings us to the second ALJ’s finding that Martin had
no physical limitations whatsoever. Martin invites us to make
quick work of this appeal by reversing on the ground that the
No. 19-1957                                                     9

law of the case doctrine bound the second ALJ to the first
ALJ’s conclusion limiting her to sedentary work. We cannot
do so, however, as the operation of the doctrine in this area is
complex and underdeveloped. Our case law instructs that an
administrative agency must “conform its further proceedings
in the case to the principles set forth in the [appellate] deci-
sion.” See Wilder v. Apfel, 153 F.3d 799, 803 (7th Cir. 1998). But
we have not explained how that directive applies to previous
findings not reviewed on appeal—here to findings made by
one ALJ that implicated issues reexamined by a second ALJ.
     We can leave the issue for another day, though, because
the second ALJ’s determination that Martin could perform
physical work “at all exertional levels” finds nowhere close to
substantial support in the record. The second ALJ assigned
little weight to every medical opinion related to physical con-
ditions except for the one provided by Dr. Eskonen, an agency
physician who never examined Martin nor reviewed her pre-
vious case file. The ALJ even credited Dr. Eskonen’s opinion
over that of Dr. Ringel, the state-agency doctor who did per-
form a physical examination of Martin at the Commissioner’s
request. See Kaminski v. Berryhill, 894 F.3d 870, 875 (7th Cir.
2018) (finding error in overlooking consulting physician re-
port and relying instead on non-consultative opinions); see
also 20 C.F.R. § 404.1520c(c)(3)(v) (explaining that, in evaluat-
ing evidence, an ALJ must consider that an examining doctor
may have more insights than a doctor reviewing evidence in
a folder).
    Even more, in choosing to credit particular findings
Dr. Ringel made about Martin’s physical ability, the second
ALJ altogether ignored others making plain that Martin had
serious neck and back problems. The ALJ’s analysis strikes us
10                                                   No. 19-1957

as impermissible cherry-picking—highlighting facts that sup-
port a finding of non-disability while ignoring evidence to the
contrary. See Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010).
    The details prove the point. The second ALJ made much
of the fact that Martin walked without a limp during her ap-
pointment with Dr. Ringel and drove herself to the medical
clinic. But Dr. Ringel’s report is replete with other findings on
Martin’s physical abilities that the second ALJ discounted.
Specifically, Dr. Ringel reported that Martin moved slowly in
the examination room and experienced pain at several points
during the exam. So, too, did Dr. Ringel note that Martin had
extremely limited range of motion in her neck, back, and hips.
    Many of Dr. Ringel’s observations align with the first
ALJ’s findings on Martin’s physical limitations. Recall that the
first ALJ limited Martin to a restricted range of sedentary
work, which involves “lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools.” 20 C.F.R. § 404.1567(a). Con-
trast those limitations with the second ALJ’s assessment that
Martin had the physical capacity to perform any job. Crediting
the second ALJ’s finding would mean—literally—that Martin
can perform what the Commissioner considers “very heavy
work,” which requires “lifting objects weighing more than
100 pounds at a time with frequent lifting or carrying of ob-
jects weighing 50 pounds or more.” Id. § 404.1567(e). On this
view, Martin would be able to work full-time as a construc-
tion worker or a home builder. But the record evidence points
in the opposite direction. If Martin can barely perform simple
household tasks, it defies reality to conclude that she is able
to perform physical labor at any level of exertion. Because the
No. 19-1957                                                     11

evidence falls far from supporting the second ALJ’s finding,
we must reverse.
    What most concerns us is that the second ALJ did not
grapple with the first ALJ’s findings that Martin could per-
form only sedentary work. And that was so even though the
second hearing entailed the presentation of no new evidence
bearing on Martin’s physical limitations. While the law may
not compel a comparative analysis, we would have expected
the second ALJ to explain the basis for reaching such a vastly
diﬀerent conclusion about whether Martin’s physical condi-
tion aﬀected the jobs she could perform.
                                III
    Martin asks us not only to reverse but also to remand with
instructions to grant benefits. That remedy is a marked depar-
ture from our typical practice of remanding to the agency for
further proceedings. See, e.g., Briscoe ex rel. Taylor v. Barnhart,
425 F.3d 345, 357 (7th Cir. 2005); Wilder, 153 F.3d at 804.
   Martin is right that extraordinary circumstances weigh in
favor of an outright award of benefits here because the record
“can yield but one supportable conclusion.” Campbell v.
Shalala, 988 F.2d 741, 744 (7th Cir. 1993). Indeed, the agency’s
own guidance compels this outcome.
   In the social security appeals that come to our court, we
most often review the ALJ’s application of a five-step frame-
work that ends with a vocational expert opining whether
there are jobs in the economy that someone with the claim-
ant’s qualifications and limitations could perform. See 20
C.F.R. § 404.1520(f). But in many cases that approach is not
required. In 1978 the Department of Health and Human Ser-
vices (which at the time housed the Social Security
12                                                  No. 19-1957

Administration) promulgated the Medical-Vocational Guide-
lines. See 20 C.F.R. Part 404, Subpart P, Appendix 2. Those
Guidelines are often called “the Grids” because they take the
form of tables. See id. The three tables in the regulatory ap-
pendix apply to claimants limited to sedentary, light, and me-
dium jobs. See id. Each chart directs a finding—disabled or
not disabled—based on three work-related factors: the claim-
ant’s age, education, and previous work experience. See id.;
see also Cummins v. Schweiker, 670 F.2d 81, 82–83 (7th Cir.
1982) (providing a detailed explanation of the regulations and
the operation of the Grids).
    While the age and education factors in the Grids are
straightforward, previous work experience is a bit more com-
plicated. That factor, as it is incorporated into the Grids, re-
quires not only identifying the skill level of a claimant’s past
work, but also deciding whether she has skills from past jobs
that can be transferred to other positions. See 20 C.F.R.
§ 404.1568(d)(1). If skills are not transferable to new jobs that
the claimant can perform, then even substantial previous
work history does not weigh in favor of a non-disabled find-
ing. See id. The transferability analysis is less searching for
older workers, because the Administration does not expect
claimants to change industries or work settings near the end
of their careers. See id. § 404.1568(d)(4).
    A remand here would be futile because the Grids compel
a finding that Martin is disabled. Here is how the analysis pro-
ceeds under Table 2 (for people limited to light work) and Ta-
ble 1 (for sedentary work):
          Age: Martin falls into the “advanced age”
           category because she is over 55. See 20 C.F.R.
           § 404.1563(e).
No. 19-1957                                                                  13

             Education: Martin graduated from high
              school and cannot perform skilled work be-
              cause her RFC limits her to unskilled work.
              See id. § 404.1568(a)-(c) (explaining skill lev-
              els).
             Previous Work Experience: The vocational ex-
              pert considered Martin’s past work to be
              semi-skilled. The agency’s regulations state
              that those skills are not transferable to un-
              skilled work. See id. § 404.1568(d).
     With those attributes, the Grids direct a finding of disabled
because Martin, as a result of her severe physical conditions,
is limited to either light or sedentary work:
 Rule          Age        Education               Previous Work        Decision
                                                  Experience
 201.06        Advanced   High school             Skilled or semi-     Disabled
 (sedentary    age        graduate or more—       skilled—skills not
 work)                    does not provide        transferable
                          for direct entry into
                          skilled work
 202.06        Advanced   High school             Skilled or semi-     Disabled
 (light        age        graduate or more—       skilled—skills not
 work)                    does not provide        transferable
                          for direct entry into
                          skilled work

20 C.F.R. Part 404, Subpart P, Appendix 2, §§ 201.06, 202.06.
While the Administration invites us to find that Martin can
perform more than light or sedentary work—a proposition
that, as we have emphasized, is not supported by substantial
evidence—it agrees that the Grids would direct a disabled
finding on the basis that we decide this appeal.
14                                                No. 19-1957

                           *   *   *
    Eight years of proceedings have developed this record to
the point of certainty: Martin’s physical limitations leave her
unable to perform any work above the light level. Given her
restricted range of motion and symptoms of pain, light exer-
tion would likely be a challenge for Martin because it requires
“a good deal of walking or standing.” 20 C.F.R. § 404.1567(b).
But we need not decide the precise scope of Martin’s physical
limitations because it does not change the outcome. Applying
the Grids shows that Martin is disabled.
    The vast majority of the time we will not award benefits
and instead remand for further proceedings. But here the ap-
plication of the Grids and the evidence developed in these
prolonged proceedings combine to make Martin’s entitlement
to benefits clear. By our estimation, and mindful of the admin-
istrative guidance embodied in the agency’s Program Opera-
tions Manual System, Martin’s benefits award should begin
on March 9, 2010—the day after her first of three applications
was denied and not further challenged on appeal. The record
shows that she has been eligible under the Grids since that
date.
    For these reasons, we REVERSE and REMAND with an
instruction to award benefits.